DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al.  (US 20200151431 A1)(Hassan) in view of LUI et al. (US 20160150411)(LUI) and Hung et al. (US 10491852 B1)(Hung).
 a projector comprising a receiver device, a storage device, and a processor, wherein the receiver device is used for receiving an input data; and 
Fig. 9 and [0045] This disclosure now turns to the various disclosed embodiments that implement the technical aspects described herein. FIG. 1 is a block diagram illustrating a computing device 106 in communication with an authentication server 110, according to an example embodiment, for authenticating a user 104 using an image recognition technique. In one embodiment, the computing device 106 is configured to authenticate the user 104 by capturing an image of the user 104 and comparing the captured image with an image template. In another embodiment, the computing device 106 is configured to authenticate the user 104 by capturing an image of the user 104, and communicating the captured image to the authentication server 110, which then performs the comparison of the captured image with the image template, The authentication server 110 then communicates the results of the comparison to the computing device 106. 
the processor, coupled to the receiver device and the storage device, (Fig. 9) is used for comparing the input data with a preset data in the storage device, starting a timer after determining that the input data matches the preset data, 
Fig. 3A-8  [0040] The transient image template may he associated with a transient timer that indicates a time period or duration for the computing device to use the transient image template. In one embodiment, while the transient timer is active (e.g., has not expired), the computing device may be considered to he operating in a transient mode. During the transient mode, acquired image(s) used for image-based authentication may be compared with the transient image template. When the transient timer expires, the computing device may be considered to be in "normal" or "baseline" mode. Furthermore, the computing device may store a timestamp, or other time value, that indicates when the computing device exited the transient mode and entered the baseline mode. As discussed below, the computing device may use this timestamp to determine whether the computing device has recently exited transient mode. In this regard, the recentness of exiting the transient mode may be determined by computing a difference between a current time value and the timestamp value.
see also [0185] for The output components 952 may include visual components (e.g., a display such as a plasma display panel.
However Hassan fails to specifically discloses and transmitting a light source driving signal to a light source actuator to turn on a light source when the processor receives a booting signal before the timer expires.
In the same field of endeavor, LIU discloses transmitting a light source driving signal to a light source actuator to turn on a light source when the processor receives a booting signal before the timer expires.
	Fig. 4 and 
	[0045] Step 403: The transmitter allows converting the transmitter information of the transmitter into a light signal for transmission by using the light transmit module, and at the same time, starts a timer. 
	[0046] Step 405: The transmitter detects whether a user inputs a light transmission trigger signal, and if yes, performs step 406, or otherwise performs step 407. 

[0048] Step 407: The transmitter determines whether the timer expires, and if the timer expires, performs step 404, or otherwise, continues to perform step 405. 
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of emiting light after authorizing a user disclosed by LIU to the method/system of authenticating a user as disclosed by Hassan in order to initiate the projection light when it is determined that the user is authorized person.
However Hassan in view of LUI fails to specifically discloses 
wherein the receiver device comprises_a booting button, and the processor transmits the light source driving signal to the light source_actuator to turn on the light source when the processor receives the booting signal of the booting button for a predetermined number of times within a predetermined time interval or when_the processor continuously receives the booting signal of the booting button within a predetermined time interval.
In the same field of endeavor, Hung discloses
wherein the receiver device comprises_a booting button, and the processor transmits the light source driving signal to the light source_actuator to turn on the light source when the processor receives the booting signal of the booting button for a predetermined number of times within a predetermined time interval or when_the processor continuously receives the booting signal of the booting button within a predetermined time interval.
	Col 2 and Col. 3
	detecting whether the trigger button is pressed or not by a trigger button detector circuit of a remote controller; if the trigger button is not pressed, performing step (a); if the trigger button is pressed, outputting a corresponding trigger button state signal from the trigger button detector circuit and then performing next step (e); (e) when the control circuit of the electronic device determines that the trigger button is pressed again during a preset time interval after the first time point according to the trigger button state signal, outputting a second sound volume adjusting signal by the control circuit
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting the trigger signal from the remote controller as disclosed by Hung  to the method/system of authenticating a user as disclosed by Hassan in view of LUI in order to activating a widget when a the trigger button od the remote controller  is pressed again during a preset time interval after the first time point according to the trigger button state signal. 

 	Regarding claim 2, Hassan discloses the projector according to claim 1, wherein the processor does not transmit the light source driving signal to the light source actuator when the processor receives the booting signal after the timer expires.
timer is active (e.g., has not expired), the computing device may be considered to he operating in a transient mode. During the transient mode, acquired image(s) used for image-based authentication may be compared with the transient image template. When the transient timer expires, the computing device may be considered to be in "normal" or "baseline" mode. Furthermore, the computing device may store a timestamp, or other time value, that indicates when the computing device exited the transient mode and entered the baseline mode. As discussed below, the computing device may use this timestamp to determine whether the computing device has recently exited transient mode. In this regard, the recentness of exiting the transient mode may be determined by computing a difference between a current time value and the timestamp value.
see also [0185] for The output components 952 may include visual components (e.g., a display such as a plasma display panel.

	Regarding claim 3, Hassan discloses the projector according to claim 1, wherein the processor waits for the booting signal when the processor does not receive the booting signal before the timer expires.
Fig. 3A-8  [0040] The transient image template may he associated with a transient timer that indicates a time period or duration for the computing device to use the transient image template. In one embodiment, while the transient timer is active (e.g., has not expired), the computing device may be considered to he operating in a image-based authentication may be compared with the transient image template. When the transient timer expires, the computing device may be considered to be in "normal" or "baseline" mode. Furthermore, the computing device may store a timestamp, or other time value, that indicates when the computing device exited the transient mode and entered the baseline mode. As discussed below, the computing device may use this timestamp to determine whether the computing device has recently exited transient mode. In this regard, the recentness of exiting the transient mode may be determined by computing a difference between a current time value and the timestamp value.
see also [0185] for The output components 952 may include visual components (e.g., a display such as a plasma display panel.

	Regarding claim 4, Hassan discloses the projector according to claim 1, wherein the receiver device comprises an infrared sensor, the input data is a button input sequence of a remote control, the preset data is a preset button input sequence, and the button input sequence is received by the receiver device at a predetermined time interval.
	[0075] for The image sensor(s) 206 may also include infrared sensors 206, such as a forward-looking infrared (FUR) sensor.

	 Regarding claim 5, Hassan discloses the projector according to claim 1, wherein the receiver device
comprises an image sensor, the input data is an input image, the processor executes image recognition on the input image to obtain a hand gesture, and the preset data is a preset hand gesture.
	[0186] In further example embodiments, the I/O components 950 may include biometric components 956, motion components 958, environmental components 960, or position components 962 among a wide array of other components. For example, the biometric components 956 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures,
	
	Regarding claim 6, Hassan discloses the projector according to claim 1, wherein the receiver device comprises an image sensor, the input data is a 2D barcode image captured by the image sensor, and image recognition is executed by the image sensor to obtain an information corresponding to the 2D barcode image.
	[0188] Moreover, the communication components 964 may detect identifiers or include components operable to detect identifiers. For example, the communication components 964 may include Radio Frequency Identification (RFID) tag reader components, NFC smart tag detection components, optical reader components (e.g., an optical sensor to detect one-dimensional bar codes such as Universal Product Code (UPC) bar code, multi-dimensional bar codes such as Quick Response (QR) code, Aztec code, Data Matrix, Dataglyph, MaxiCode, PDF416, Ultra Code, UCC RSS-2D bar code, and other optical codes), or acoustic detection components (e.g., microphones to identify tagged audio signals). In addition, a variety of information may be derived via the 

	Regarding claim 7, Hassan discloses the projector according to claim 1, wherein the receiver device 5 comprises a radio wave receiver, the input data is an identification code obtained from a radio wave, and the preset data is a preset identification code.
	[0078] Finally, the computing device 106 may include one or more wireless transceivers 212 for communicating wirelessly with one or more other devices and/or systems, such as the authentication server 110. In this context, the one or more wireless transceivers 212 include various transceivers that facilitate wireless communications including, but not limited to, a Wi-Fi transceiver (e.g., a transceiver configured to communicate using IEEE 902.11 a/b/g/n), a Bluetooth.RTM. transceiver, a cellular radio (e.g., a radio configured to communicate using Long-Term Evolution (LTE)[0182]

	Regarding claim 8, Hassan discloses the projector according to claim 1, wherein the receiver device comprises a sound source receiver, the input data is a voice segment, the processor executes voice recognition on the voice segment to obtain a voice command, and the preset data is a preset voice command.
	[0059] Where the computing device 106 acquires an image of the user 104 with problematic qualities (e.g., underexposed areas, overexposed areas, blurriness, obscured portions, etc.), the computing device 106 and/or the authentication server 110 

	Regarding claim 9, Hassan discloses the projector according to claim 1, wherein the receiver device comprises a wireless network module, the input data is a password, and the preset data is a preset password.
	[0083] The authentication application 216 is configured to authenticate the user 104 using one or more authentication means. Examples of these authentication means include non-biometric means, such as a username/password combination, a PIN, a secret pattern, or other input-based authentication means. The authentication application 216 may also perform biometric-based authentication including, but not limited to, fingerprint recognition, image-based authentication, voice analysis recognition, and other such means for biometric authentication. 

 a projector booting method, for a projector comprising a receiver device, a storage device, and a processor, wherein the processor is coupled to the receiver device and the storage device, the projector booting method comprising:
	receiving, by the receiver device, an input data;
	Fig. 9 and [0045] This disclosure now turns to the various disclosed embodiments that implement the technical aspects described herein. FIG. 1 is a block diagram illustrating a computing device 106 in communication with an authentication server 110, according to an example embodiment, for authenticating a user 104 using an image recognition technique. In one embodiment, the computing device 106 is configured to authenticate the user 104 by capturing an image of the user 104 and comparing the captured image with an image template. In another embodiment, the computing device 106 is configured to authenticate the user 104 by capturing an image of the user 104, and communicating the captured image to the authentication server 110, which then performs the comparison of the captured image with the image template, The authentication server 110 then communicates the results of the comparison to the computing device 106. 
	comparing, by the processor, the input data and a preset data in the storage device;
	Fig. 3A-8  [0040] The transient image template may he associated with a transient timer that indicates a time period or duration for the computing device to use the transient image template. In one embodiment, while the transient timer is active (e.g., has not expired), the computing device may be considered to he operating in a transient mode. During the transient mode, acquired image(s) used for image-based authentication may be compared with the transient image template. When the transient timer expires, the computing device may be considered to be in "normal" or "baseline" mode. Furthermore, the computing device may store a timestamp, or other time value, that indicates when the computing device exited the transient mode and entered the baseline mode. As discussed below, the computing device may use this timestamp to determine whether the computing device has recently exited transient mode. In this regard, the recentness of exiting the transient mode may be determined by computing a difference between a current time value and the timestamp value.
see also [0185] for The output components 952 may include visual components (e.g., a display such as a plasma display panel.
    starting a timer, by the processor, after determining that the input data matches the preset data; and
Fig. 3A-8  [0040] The transient image template may he associated with a transient timer that indicates a time period or duration for the computing device to use the transient image template. In one embodiment, while the transient timer is active (e.g., has not expired), the computing device may be considered to he operating in a transient mode. During the transient mode, acquired image(s) used for image-based authentication may be compared with the transient image template. When the transient timer expires, the computing device may be considered to be in "normal" or "baseline" mode. Furthermore, the computing device may store a timestamp, or other time value, that indicates when the computing device exited the transient mode and entered the baseline mode. As discussed below, the computing device may use this timestamp to determine whether the computing device has recently exited transient mode. In this 
see also [0185] for The output components 952 may include visual components (e.g., a display such as a plasma display panel.
	However Hassan fails to specifically discloses transmitting a light source driving signal, by the processor, to a light source actuator to turn on a light source when the processor receives a booting signal before the timer expires.
	In the same field of endeavor LIU  discloses transmitting a light source driving signal, by the processor, to a light source actuator to turn on a light source when the processor receives a booting signal before the timer expires.
	Fig. 4 and 
	[0045] Step 403: The transmitter allows converting the transmitter information of the transmitter into a light signal for transmission by using the light transmit module, and at the same time, starts a timer. 
	[0046] Step 405: The transmitter detects whether a user inputs a light transmission trigger signal, and if yes, performs step 406, or otherwise performs step 407. 
	[0047] Step 406: The transmitter controls, according to the light transmission trigger signal, the light transmit module to convert the transmitter information of the transmit terminal into a light signal for transmission. 
	[0048] Step 407: The transmitter determines whether the timer expires, and if the timer expires, performs step 404, or otherwise, continues to perform step 405. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of 
However Hassan in view of LUI fails to specifically discloses 
	wherein the receiver device comprises _a booting button, and the processor transmits the light source driving signal to the light source actuator to turn on the light source when the processor receives the booting signal of the booting button for a predetermined number of times within a predetermined time interval or when the processor continuously receives the booting signal of the booting button within a predetermined time interval.
In the same field of endeavor, Hung discloses
	wherein the receiver device comprises _a booting button, and the processor transmits the light source driving signal to the light source actuator to turn on the light source when the processor receives the booting signal of the booting button for a predetermined number of times within a predetermined time interval or when the processor continuously receives the booting signal of the booting button within a predetermined time interval.
		Col 2 and Col. 3
		detecting whether the trigger button is pressed or not by a trigger button detector circuit of a remote controller; if the trigger button is not pressed, performing step (a); if the trigger button is pressed, outputting a corresponding trigger button state signal from the trigger button detector circuit and then performing next step (e); (e) when the control circuit of the electronic device determines that the trigger button is pressed again during a preset time interval after the first time point according to the trigger button state signal, outputting a second sound volume adjusting signal by the control circuit
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of transmitting the trigger signal from the remote controller as disclosed by Hung  to the method/system of authenticating a user as disclosed by Hassan in view of LUI in order to activating a widget when a the trigger button od the remote controller  is pressed again during a preset time interval after the first time point according to the trigger button state signal. 

	Regarding claim 13, Hassan discloses the projector booting method according to claim 12, wherein the processor does not transmit the light source driving signal to the light source actuator when the processor receives the booting signal after the timer expires.
Fig. 3A-8  [0040] The transient image template may he associated with a transient timer that indicates a time period or duration for the computing device to use the transient image template. In one embodiment, while the transient timer is active (e.g., has not expired), the computing device may be considered to he operating in a transient mode. During the transient mode, acquired image(s) used for image-based authentication may be compared with the transient image template. When the transient timer expires, the computing device may be considered to be in "normal" or "baseline" mode. Furthermore, the computing device may store a timestamp, or other time value, that indicates when the computing device exited the transient mode and entered the 
see also [0185] for The output components 952 may include visual components (e.g., a display such as a plasma display panel.

	Regarding claim 14, Hassan discloses the projector booting method according to claim 12, wherein the processor waits for the booting signal when the processor does not receive the booting 15 signal before the timer expires.
Fig. 3A-8  [0040] The transient image template may he associated with a transient timer that indicates a time period or duration for the computing device to use the transient image template. In one embodiment, while the transient timer is active (e.g., has not expired), the computing device may be considered to he operating in a transient mode. During the transient mode, acquired image(s) used for image-based authentication may be compared with the transient image template. When the transient timer expires, the computing device may be considered to be in "normal" or "baseline" mode. Furthermore, the computing device may store a timestamp, or other time value, that indicates when the computing device exited the transient mode and entered the baseline mode. As discussed below, the computing device may use this timestamp to determine whether the computing device has recently exited transient mode. In this regard, the recentness of exiting the transient mode may be determined by computing a difference between a current time value and the timestamp value.


	Regarding claim 15, Hassan discloses the projector booting method according to claim 12, wherein the receiver device comprises an infrared sensor, the input data is a button input sequence of a remote control, the preset data is a preset button input sequence, and the button input sequence is received by the receiver device at a predetermined time interval.
	[0075] for The image sensor(s) 206 may also include infrared sensors 206, such as a forward-looking infrared (FUR) sensor.
	
	Regarding claim 16, Hassan discloses the The projector booting method according to claim 12, wherein the receiver device comprises an image sensor, the input data is an input image, the processor executes image recognition on the input image to obtain a hand gesture, and the preset data is a preset hand gesture.
[0186] In further example embodiments, the I/O components 950 may include biometric components 956, motion components 958, environmental components 960, or position components 962 among a wide array of other components. For example, the biometric components 956 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures,

	Regarding claim 17, Hassan discloses the projector booting method according to claim 12, wherein the File: 08263lusf receiver device comprises an image sensor, the input data is a 2D barcode image captured by the image sensor, and image recognition is executed by the processor to obtain an information corresponding to the 2D barcode image.
	[0188] Moreover, the communication components 964 may detect identifiers or include components operable to detect identifiers. For example, the communication components 964 may include Radio Frequency Identification (RFID) tag reader components, NFC smart tag detection components, optical reader components (e.g., an optical sensor to detect one-dimensional bar codes such as Universal Product Code (UPC) bar code, multi-dimensional bar codes such as Quick Response (QR) code, Aztec code, Data Matrix, Dataglyph, MaxiCode, PDF416, Ultra Code, UCC RSS-2D bar code, and other optical codes), or acoustic detection components (e.g., microphones to identify tagged audio signals). In addition, a variety of information may be derived via the communication components 964, such as location via Internet Protocol (IP) geo-location, location via Wi-Fi.RTM. signal triangulation, location via detecting a NFC beacon signal that may indicate a particular location, and so forth. 

	Regarding claim 18, Hassan discloses the projector booting method according to claim 12, wherein the 5 receiver device comprises a radio wave receiver, the input data is an identification code obtained from a radio wave, and the preset data is a preset identification code.
	[0078] Finally, the computing device 106 may include one or more wireless transceivers 212 for communicating wirelessly with one or more other devices and/or systems, such as the authentication server 110. In this context, the one or more wireless 

	Regarding claim 19, Hassan discloses the projector booting method according to claim 12, wherein the receiver device comprises a sound source receiver, the input data is a voice segment, the processor executes voice recognition on the voice segment to obtain a voice command, and the preset data is a preset voice command.
	[0059] Where the computing device 106 acquires an image of the user 104 with problematic qualities (e.g., underexposed areas, overexposed areas, blurriness, obscured portions, etc.), the computing device 106 and/or the authentication server 110 may be unable to match the acquired image with the baseline image template (e.g., through one or more template matching techniques and/or one or more image feature matching techniques). Accordingly, where the computing device 106 and/or the authentication server 110 is unable to authenticate the user 104 using image-based authentication, the computing device 106 may use a secondary means of authenticating the user 104. In one embodiment, the secondary means include displaying a prompt on a display of the computing device 106 that requests the user 104 to provide a particular input. The particular input may include, but is not limited, a PIN, a pattern, a selection of one or more images, or any other combinations of input. The particular input may also include non-tactile input, such as a voice recognition input. 

	Regarding claim 20, Hassan discloses the projector booting method according to claim 12, wherein the receiver device comprises a wireless network module, the input data is a password, and the preset data is a preset password.
	[0083] The authentication application 216 is configured to authenticate the user 104 using one or more authentication means. Examples of these authentication means include non-biometric means, such as a username/password combination, a PIN, a secret pattern, or other input-based authentication means. The authentication application 216 may also perform biometric-based authentication including, but not limited to, fingerprint recognition, image-based authentication, voice analysis recognition, and other such means for biometric authentication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMIRA MONSHI/Primary Examiner, Art Unit 2422